     Case 1:19-cv-11970-NMG Document 37 Filed 06/10/20 Page 1 of 14



                   United States District Court
                     District of Massachusetts
___________________________________
                                    )
Erin Haglund,                       )
                                    )
          Plaintiff,                )
                                    )
               v.                   )    Civil Action No.
                                    )    19-11970-NMG
Estee Lauder Companies, Inc.,       )
                                    )
          Defendant.                )
___________________________________)


                         MEMORANDUM & ORDER


GORTON, J.


     This case arises from an employment-related dispute between

plaintiff Erin Haglund (“plaintiff” or “Haglund”) and her former

employer Estee Lauder Companies, Inc. (“Estee Lauder” or

“defendant”).   Pending before the Court is the motion of Estee

Lauder to dismiss Haglund’s amended complaint.

I.   Background

     Haglund began working for Estee Lauder in January, 2011, as

a part-time make-up artist at the Macy’s Department Store in

Saugus, Massachusetts.    During her employment with Estee Lauder,

Haglund apparently received favorable performance reviews,

several promotions and countless awards and accolades.




                                  -1-
     Case 1:19-cv-11970-NMG Document 37 Filed 06/10/20 Page 2 of 14



    Plaintiff avers that she fell ill in December, 2017, with

Bartonella, an illness related to Lyme Disease.        She contends

that her supervisor declined her requests to take sick days to

attend various doctor’s appointments and instead allowed her

only to use sick time on an hourly basis to attend appointments.

On a few occasions, plaintiff was unable to return to work after

appointments and subsequently provided doctors’ notes excusing

her absence.

    In February, 2018, Haglund was notified by her supervisor

that her absence resulted in the approval of a “written warning”

and that her “job was in jeopardy”.      It is unclear whether

Haglund ever formally received that written warning.        Shortly

thereafter, Haglund exercised her rights pursuant to the Family

Medical Leave Act (“FMLA”) and took a leave of absence.

    When Haglund’s FMLA leave expired in May, 2018, she began

collecting short-term disability benefits (“STD benefits”) from

Hartford Insurance Company (“Hartford”) which continued through

August, 2018.   She unsuccessfully applied for a one-month

extension and then applied for long-term disability benefits

(“LTD benefits”) from Hartford.     That appeal apparently remains

pending.

    During plaintiff’s leave of absence, she provided make-up

services at a wedding.    Upon learning that Haglund performed


                                  -2-
     Case 1:19-cv-11970-NMG Document 37 Filed 06/10/20 Page 3 of 14



such services, a member of defendant’s Human Resources

Department informed Haglund she was being placed under

investigation and allegedly contacted Hartford regarding

Haglund’s eligibility for LTD benefits.      Plaintiff avers that

she was also advised to “reevaluate her employment”.        In late

2018 or early 2019, Haglund resigned her employment with Estee

Lauder.

    Plaintiff filed a complaint against Estee Lauder in

Massachusetts Superior Court in September, 2019, for

(1) retaliation for exercising protected conduct, in violation

of the FMLA, (2) breach of contract, and (3) breach of the

covenant of good faith and fair dealing.       Shortly after the

complaint was filed, Estee Lauder removed the case to this

Court.

    A status conference was convened on December 17, 2019, at

which counsel for plaintiff informed the Court that he was not

yet a member of the Federal Bar but would be soon.        After

counsel was sworn into the Federal Bar, plaintiff filed an

amended complaint, correcting several timing errors in the

original complaint.   Thereafter, defendant moved to dismiss.




                                  -3-
      Case 1:19-cv-11970-NMG Document 37 Filed 06/10/20 Page 4 of 14



II.   Motion to Dismiss

      A.   Legal Standard

      To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).       In considering the merits of

a motion to dismiss, the Court may only look to the facts

alleged in the pleadings, documents attached as exhibits or

incorporated by reference in the complaint and matters of which

judicial notice can be taken. Nollet v. Justices of Trial Court

of Mass., 83 F. Supp. 2d 204, 208 (D. Mass. 2000), aff’d, 228

F.3d 1127 (1st Cir. 2000).

      Furthermore, the Court must accept all factual allegations

in the complaint as true and draw all reasonable inferences in

the plaintiff’s favor. Langadinos v. Am. Airlines, Inc., 199

F.3d 68, 69 (1st Cir. 2000).      If the facts in the complaint are

sufficient to state a cause of action, a motion to dismiss the

complaint must be denied. See Nollet, 83 F. Supp. 2d at 208.

      Although a court must accept as true all the factual

allegations in a complaint, that doctrine is not applicable to

legal conclusions. Ashcroft v. Iqbal, 556 U.S. 662 (2009).

Threadbare recitals of legal elements which are supported by

mere conclusory statements do not suffice to state a cause of

                                   -4-
        Case 1:19-cv-11970-NMG Document 37 Filed 06/10/20 Page 5 of 14



action. Id.     Accordingly, a complaint does not state a claim of

relief where the well-pled facts fail to warrant an inference of

any more than the mere possibility of misconduct. Id. at 1950.

      To survive a motion to dismiss, a complaint need not

establish a prima facie case or allege every fact necessary to

prevail at trial. Carrero-Ojeda v. Autoridad de Energia

Electrica, 755 F.3d 711, 718 (1st Cir. 2014).          The prima facie

standard is an “evidentiary standard, not a pleading standard.”

Id.   Nevertheless, the elements of a prima facie case, here the

elements necessary to make out a claim of retaliation in

violation of the FMLA, form the “background against which [the

Court’s] plausibility determination should be made.” Id.

(quoting Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d 49, 54

(1st Cir. 2013)).      Reference to prima facie elements assists the

Court in its determination of whether the “cumulative effect” of

the factual allegations contained in the complaint states a

plausible claim for relief. Id.

      B.    Application

            1. Counts I, II and III – Violation of the FMLA

      Counts I, II and III of the amended complaint relate to the

FMLA.    Count II alleges that Estee Lauder unlawfully retaliated

against Haglund for exercising a protected right, in violation

of the FMLA.     Counts I and III apparently seek compensatory

                                     -5-
     Case 1:19-cv-11970-NMG Document 37 Filed 06/10/20 Page 6 of 14



(Count I) and liquidated (Count III) damages for the violation

alleged in Count II.

    Damages are remedies, not independent causes of action.

See, e.g., AcBel Polytech, Inc. v. Fairchild Semiconductor

International, Inc. et al., No. 13–13046–DJC, 2014 WL 4656608,

*11 (D. Mass. Sept. 2, 2014) (“[P]unitive damages are a remedy

and not a cause of action . . . . [T]here is no “claim” for

punitive damages.”).   Consequently, Counts I and III of the

amended complaint do not state causes of action independent of

the FMLA retaliation claim in Count II and will therefore be

dismissed.

    Count II alleges that Estee Lauder retaliated against

Haglund for exercising rights protected by the FMLA.        The FMLA

forbids an employer from retaliating against an employee for

exercising her statutory rights. Henry v. United Bank, 686 F.3d

50, 55 (1st Cir. 2012).    To establish a prima facie case of FMLA

retaliation, a plaintiff must demonstrate that 1) she availed

herself of a protected right under the FMLA; 2) she was

adversely affected by a decision of her employer; and 3) there

is a causal connection between her protected activity and the

adverse action of her employer. See Hodgens v. Gen. Dynamics

Corp., 144 F.3d 151, 161 (1st Cir. 1998).       As outlined above,

Haglund need not establish her prima facie case at the pleading


                                  -6-
     Case 1:19-cv-11970-NMG Document 37 Filed 06/10/20 Page 7 of 14



stage.   The Court will, however, assess Count II through the

“lens” of the prima facie retaliation standard to determine

whether Haglund pleads facts sufficient to establish a claim of

retaliation. See Carrero-Ojeda, 755 F.3d at 719 (“[T]he elements

of a prima facie case are useful ‘as a prism to shed light upon

the plausibility of a [plaintiff's] claim.’” (quoting Rodriguez-

Reyes, 711 F.3d at 54.))

    The first element, whether Haglund exercised a right

protected by the FMLA, is uncontested.      With respect to the

second element, Haglund contends that she was adversely affected

by Estee Lauder’s issuance of a written warning, interference

with her long-term disability benefits and other conduct that

resulted in Haglund’s constructive discharge.       Estee Lauder

rejoins that Haglund is unable to establish an adverse

employment action because she fails to allege that Estee Lauder

altered the terms and conditions of her employment.

    Estee Lauder misinterprets the standard for FMLA

retaliation claims.   Whereas a substantive discrimination claim

requires a plaintiff to meet the standard outlined by Estee

Lauder, a retaliation claim requires only a showing that an

employer engaged in an action that “a reasonable employee” would

deem “materially adverse”. Burlington Northern & Santa Fe Ry.

Co. v. White, 548 U.S. 53, 67-68 (2006).       The employee must


                                  -7-
     Case 1:19-cv-11970-NMG Document 37 Filed 06/10/20 Page 8 of 14



plausibly allege that the action taken by the employer would

“dissuade[] a reasonable worker from making or supporting a

charge of discrimination.” Id.     Although such action need not

alter the terms and conditions of employment, it must be “more

disruptive than a mere inconvenience or alteration of job

responsibilities.” Marrero v. Goya of P.R., Inc., 304 F.3d 7, 23

(1st Cir. 2002).

    Haglund’s allegations, though sparse, are sufficient to

meet the low bar of alleging an adverse employment action for

purposes of an FMLA retaliation claim.      Specifically, she

alleges that Estee Lauder provided her with a written warning

(or at least threatened her with one) which, according to

Haglund, is the final step before termination.       She further

claims that her direct supervisor issued a verbal warning

informing Haglund that her job was in jeopardy.

    In addition to the written and verbal warnings, Haglund

avers that Estee Lauder provided Hartford with misleading

information about her training and mitigation of damages in an

effort to interfere with her application for LTD benefits.

Haglund contends that those actions resulted in her constructive

termination.   A reasonable employee would deem the combination

of such actions adverse to one’s employment.




                                  -8-
     Case 1:19-cv-11970-NMG Document 37 Filed 06/10/20 Page 9 of 14



    The third element of a prima facie claim of FMLA

retaliation is causation.    Causation requires a plausible theory

connecting a plaintiff’s exercise of an FMLA protected right to

the employer’s adverse action. See Germanowski v. Harris, 854

F.3d 68, 73 (1st Cir. 2017).     Haglund apparently rests her

causation claim on the temporal proximity of her FMLA leave and

Estee Lauder’s adverse action.     Although temporal proximity is a

factor from which a court can infer an employer's bad motive, it

is insufficient to establish causation, “especially if the

surrounding circumstances undermine any claim of causation.”

Carrero-Ojeda, 755 F.3d at 720.

    Haglund alleges no facts in support of her theory of

causation aside from proximity.     She fails to explain how

actions taken by Estee Lauder before she exercised her FMLA

rights (such as the written and verbal warnings) can be

retaliatory.   With respect to actions taken after Haglund

exercised her protected rights, the Court discerns no causal

connection aside from an attenuated proximity argument and

plaintiff proffers none.    Proximity alone is insufficient,

particularly where, as here, the allegedly adverse action

occurred either before or several months after Haglund exercised

her FMLA rights.




                                  -9-
     Case 1:19-cv-11970-NMG Document 37 Filed 06/10/20 Page 10 of 14



    Considering, as the Court must, the “cumulative effect of

the complaint’s factual allegations,” and the totality of the

circumstances surrounding Estee Lauder’s allegedly adverse

action, the Court concludes that Haglund’s complaint does not

sufficiently allege that Estee Lauder took an adverse employment

action against Haglund because she exercised rights protected

under the FMLA.

    Accordingly, Haglund has failed to state a plausible claim

of FMLA retaliation and Count II of her amended complaint will

be dismissed.

            2. Count IV – Breach of Contract

    In Count IV of her amended complaint, plaintiff alleges

that Estee Lauder breached a contractual duty to her by

violating the manual governing employee conduct (“the Employee

Manual”).    Haglund generally declaims that Estee Lauder breached

various clauses in the Employee Manual that outline employee

discipline and sick leave.     Both parties presume that

Massachusetts law governs plaintiff’s breach of contract claim

and the Court will proceed under the same presumption.

    To prevail on a claim for breach of contract under

Massachusetts law, a plaintiff must demonstrate (1) the

existence of a valid, binding contract, (2) the terms of which

defendant breached, (3) which breach caused the plaintiff to

                                  -10-
     Case 1:19-cv-11970-NMG Document 37 Filed 06/10/20 Page 11 of 14



suffer damages. Brooks v. AIG SunAmerica Life Assur. Co., 480

F.3d 579, 586 (1st Cir. 2007).     To survive a motion to dismiss,

a plaintiff must do more than allege, in a conclusory manner,

that defendant breached a contractual duty. Buck v. Am.

Airlines, Inc., 476 F.3d 29, 38 (1st Cir. 2007).        Instead, a

plaintiff must describe, with “substantial certainty”, the

specific contractual promise that defendant breached. Id.; see

also Doyle v. Hasbro, Inc., 103 F.3d 186, 194–95 (1st Cir.1996)

(Conclusory statements that ‘Hasbro and its executives failed to

meet their contractual requirement,’ are insufficient to satisfy

the pleading requirements.”).

    Plaintiff’s bare allegation that Estee Lauder breached

“clauses regarding warning and employee discipline and

sicknesses” in the Employee Manual is insufficient to state a

claim of breach of contract.     As a preliminary matter, plaintiff

fails to plead facts sufficient to demonstrate that a contract

exists between the parties.     Nor does she explain the particular

contractual obligation that Estee Lauder allegedly breached.

    Employment in Massachusetts is presumed to be at will

unless a party demonstrates the existence of an express or

implied contract governing the terms and conditions of

employment. Day v. Staples, Inc., 555 F.3d 42, 58 (1st Cir.




                                  -11-
     Case 1:19-cv-11970-NMG Document 37 Filed 06/10/20 Page 12 of 14



2009).   An implied contract is not created by an employee manual

where the following factors are met:

    (1) the employer retained the right to unilaterally
    modify terms; (2) the terms of the manual were not
    negotiated; (3) the manual stated that it provided
    only guidance regarding the employer's policies;
    (4) no term of employment was specified in the manual;
    and (5) the employee did not sign the manual to
    manifest assent.

Id. at 58-59 (quoting Jackson v. Action for Boston Cmty. Dev.,

Inc., 525 N.E.2d 411, 415–16 (Mass. 1988)).

    Applying that five-factor test, the Employee Manual does

not create an implied contract.      Although Haglund contends that

she received a copy of the Employee Manual and signed a form

acknowledging her acceptance of its terms, the remaining factors

weigh against classifying that document as a contract.         Haglund

does not contend that any portion of the Employee Manual was the

product of negotiation with Estee Lauder or that she otherwise

had any input in the modification of terms contained in it.            She

also does not contend that the Employee Manual specified any

term of employment.

    With respect to the third factor, plaintiff fails to

address whether the Employee Manual contained any guidance about

relying on its terms or whether it functioned as an employment

contract.   Estee Lauder attached a portion of the Employee

Manual to its motion to dismiss which the Court may properly


                                  -12-
     Case 1:19-cv-11970-NMG Document 37 Filed 06/10/20 Page 13 of 14



consider because it is incorporated by reference in and central

to plaintiff’s amended complaint. See Fudge v. Penthouse Int’l

Ltd., 840 F.2d 1012, 1015 (1st Cir. 1988) (“[W]hen a plaintiff

fails to introduce a pertinent document as part of his pleading,

defendant may introduce the exhibit as part of his motion

attacking the pleading.”).

    The Employee Manual expressly provides that

    [t]he information [provided herein] is intended to
    provide basic facts and a brief summary of [Estee
    Lauder’s] policies, benefits and other pertinent
    matter to guide and assist [its employees].

It further provides that nothing contained in the Employee

Manual “is intended to be a direct, implied, or inferred

contract of employment.”     In that same section, the manual

explains that the employment relationship is “at-will” and is

not limited by any information contained in the Employee Manual.

    Considering each of the applicable factors, plaintiff fails

to allege that the Employee Manual created a contractual

relationship between the parties.        Even if plaintiff could

establish such a contractual relationship, she fails to proffer

the specific provisions of the document or contractual

obligations contained therein that defendant allegedly breached.

For those reasons, plaintiff is unable to demonstrate that Estee

Lauder breached any contractual obligation and Count IV will be

dismissed.


                                  -13-
     Case 1:19-cv-11970-NMG Document 37 Filed 06/10/20 Page 14 of 14



          3. Count V – Breach of the Covenant

              of Good Faith and Fair Dealing

    Haglund’s claim that Estee Lauder breached the covenant of

good faith and fair dealing fails because she cannot demonstrate

the existence of a contractual relationship between the parties.

Under Massachusetts law, a claim of breach of the implied

covenant of good faith and fair dealing can lie only where there

exists a binding contract. Eigerman v. Putnam Invs., Inc., 877

N.E.2d 1258, 1264 (Mass. 2007).      Having concluded that no

contract between the parties exists, plaintiff cannot maintain a

derivative claim for violation of the implied covenant of good

faith and fair dealing.

                                 ORDER

    For the forgoing reasons, the motion of defendant Estee

Lauder Companies, Inc. to dismiss the amended complaint of

plaintiff Erin Haglund (Docket No. 28) is ALLOWED.



So ordered.

                                    /s/ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge

Dated June 10, 2020




                                  -14-
